Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/07/2022 has been entered.  
The 35 USC 112(b) rejections of claims 23-25 are withdrawn in view of the amendments.  

Reasons for Allowance
Claims 5, 7-10, 16, and 18-27 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention applies a corrective force depending on distance measurements from a “distance measuring device.”  
The prior art such as Togawa (US-2014/0087627) states that the amount of polishing increases during the process.  Togawa teaches that, instead of “[increasing] the pressing force when the movement distance is smaller than a preset threshold value,” as claimed, one would instead determine whether the polishing rate falls within a predetermined range [Togawa; paragraph 0058] and therefore does not increase the pressing force based on movement distance as claimed.  
	Furthermore, Togawa does not make mention modifying the pressure on the current wafer, but rather on subsequent wafers to prevent the occurrence of abnormality in polishing subsequent wafers [Togawa; paragraph 0062].  Therefore, Togawa does not disclose “a 
	The prior art of Hirokawa (US-6,520,845) does teach the use of distance sensors (60) to adjust the polishing pressure on respective sides of the polishing head, but does not disclose “a motor-drive moving device configured to move the polishing head and the distance measurement device along the surface of the wafer” since this portion stays stationary and the table moves.
	The prior art of Wang (US-6,303,507) discloses the use of distance measurement sensors 314 to change the pressure/force of polishing head 304, but these sensors 314 are not “fixed to the polishing head” as claimed.  
	Therefore, the prior art fails to anticipate or render obvious the claimed limitations of independent claims 5 and 16, and thusly those depending therefrom including claims 7-10 and 18-25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723